UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: June 30, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders International Growth and Income FundSM [photo of a compass on a map] Special feature How fundamental research leads us to investment opportunity u See page 6 Annual report for the year ended June 30, 2011 International Growth and Income Fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011: Lifetime 1 year 5 years (since 10/1/08) Class A shares Reflecting 5.75% maximum sales charge % — % The total annual fund operating expense ratio was 0.89% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008. In addition, the investment adviser reimbursed other fees and expenses during some of the periods shown in this report. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 27 and 28 for details. The fund’s 30-day yield for Class A shares as of July 31, 2011, reflecting the 5.75% maximum sales charge and calculated in accordance with the U.S. Securities and Exchange Commission formula, was 2.62%. Results for other share classes can be found on page 5. Investing outside the United States may be subject to risks such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a compass on a map] Global equities delivered outstanding returns for the fiscal year ended June 30, 2011, buoyed for much of the period by healthy corporate earnings and positive economic developments. In May and June, however, heightened volatility returned on renewed fears about Europe’s lingering sovereign debt crisis and mounting signs of slowing growth in many of the world’s economies. In this environment, International Growth and Income Fund produced a robust total return of 30.64% for the 12-month period. The fund’s results exceeded the 29.25% gain of the Lipper International Funds Index, a peer group measure, as well as the 30.27% rise of its benchmark, the MSCI All Country World ex USA Index, which measures both developed and developing countries. The fund began using this index in place of the MSCI World ex USA Index because we believe the former best represents the mix of global stocks held in its portfolio. By way of comparison, the MSCI World ex USA Index, which measures more than 20 markets in developed countries, registered a 30.92% increase. Both MSCI indexes are unmanaged and their returns do not include expenses. The fund’s total return includes quarterly dividends totaling about $1.06 a share paid during the 12-month period. This amounts to an income return of 4.15% for shareholders who reinvested dividends. Those who took dividends in cash earned a 4.10% income return. Investors also received a capital gains distribution of 17.5 cents a share in December. Market overview The global economic recovery continued at a modest pace for much of fiscal 2011, and many of the markets where International Growth and Income Fund invests recorded strong double-digit gains. Europe, which accounted for more than half of the fund’s holdings, posted an increase of 36.82%* in U.S. dollar terms, supported by improved corporate earnings and merger activity. Germany, France and the United Kingdom, Europe’s three largest economies, surged ahead 47.00%, 43.38% and 34.13%, respectively. The lone exception to the trend was Greece, which came close to defaulting on its debt before pushing through stringent austerity measures toward the close of the fiscal year and securing additional loans from the European Central Bank and International Monetary Fund. Nevertheless, Greece managed a positive return of 3.04% in U.S. dollar terms. *Country returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of gross dividends. European leaders continued to struggle to reach a long-term solution to the sovereign debt troubles of Greece and other nations within the euro zone, including Spain, Italy and Ireland. [Begin Sidebar] Results at a glance For periods ended June 30, 2011, with all distributions reinvested Average annual Total returns total returns Lifetime 1 year (since 10/1/2008) International Growth and Income Fund (Class A shares) % % MSCI All Country World ex USA Index1 MSCI World ex USA Index1 Lipper International Funds Index2 1 The indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 2 Results of the Lipper index do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] [Begin Sidebar] In this report Special feature 6 How fundamental research leads us to investment opportunity In this year’s feature, we take a close look at some of the fund’s holdings to give a sense of the varied mix of potential opportunities our extensive research effort has uncovered. Contents 1 Letter to shareholders 4 The value of a $10,000 investment 12 Summary investment portfolio 17 Financial statements 32 Board of trustees and other officers [End Sidebar] [Begin Sidebar] Largest equity holdings (as of June 30, 2011) Company Country Percent of net assets British American Tobacco United Kingdom % Royal Dutch Shell United Kingdom TOTAL France National Grid United Kingdom Power Assets Holdings Hong Kong Schneider Electric France Taiwan Semiconductor Taiwan Bank of Nova Scotia Canada Novartis Switzerland Prudential United Kingdom [End Sidebar] As was the case in Europe, most developed markets in the Asia/Pacific region delivered strong results, which were magnified for U.S. investors by stronger local currencies. These included Australia (+41.14%), South Korea (+43.53%) and Taiwan (+37.03%). Company-by-company approach International Growth and Income Fund benefited from strong returns in most of the markets and economic sectors where it invests. However, individual stock selection is a more important consideration in assessing the fund’s results because we base our investment decisions on the fundamental merits of the individual companies in the portfolio, regardless of sector or where they are domiciled. (For a look at how our global research effort guides us in making investment decisions, turn to this year’s feature article on page 6.) Given the fund’s dual objective of long-term capital appreciation and income, its focus is largely on well-established companies domiciled in developed markets outside the United States that often pay dividends. Although they represent a diversity of industries, most of the fund’s top 10 holdings fit this description (see the table above). A number of these top holdings made significant contributions to the fund’s overall return. They included electric equipment maker Schneider Electric (+65.07%), U.K. insurer Prudential (+54.19%), oil company Royal Dutch Shell (+47.44%) and British American Tobacco (+38.43%), the fund’s top holding. Only a few of the securities held in the portfolio at the end of the fiscal year sustained declines. They included apparel retailer Esprit Holdings (–42.24%) and Japanese companies Nintendo (–35.35%) and Shionogi & Co. (–20.82%). Looking forward The world’s economy continues to make measured progress, but still faces many of the challenges that were evident in 2010. The European Union has yet to find a long-term solution to its sovereign debt troubles, and we continue to watch developments there very closely. It is important to remember, however, that strong companies can thrive in such uncertain environments, and we believe that there are a number of solid companies whose shares are attractively valued. The sustainability of growth in China also remains a concern, as that country confronts inflationary pressures and rising debt levels. Other challenges confronting the global economy include persistently high unemployment in the United States and the after-effects of the natural disasters in Japan. As of this writing, Standard & Poor’s had downgraded its credit rating of long-term U.S. government debt, an action that speaks to broad concerns about the indebtedness of governments. Despite these challenges, we maintain a positive long-term outlook. The corporate balance sheets and valuations that inspired the robust returns during the fiscal year remain strong. While we expect to see volatility in the short term, we continue to find opportunities that we believe can add value for our shareholders. We believe that our focus on well-established companies that pay dividends is a prudent approach under any market conditions, but its potential benefits can be most evident during periods of high volatility. This was the case during the turbulent second half of the fiscal year, when the fund’s results exceeded both its Lipper peer group and the broader market as measured by the MSCI All Country World ex USA Index. As we near the third anniversary of International Growth and Income Fund’s inception, we are encouraged by our progress thus far. The fund’s net assets have risen to more than $5.1 billion and the number of shareholder accounts has steadily grown. We take this time to welcome new shareholders to the fund. We thank you for making us part of your investment plans, and look forward to helping you meet your long-term financial objectives. Cordially, /s/ Steven T. Watson Steven T. Watson Vice Chairman of the Board /s/ Carl M. Kawaja Carl M. Kawaja President August 10, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Where the fund’s assets were invested1 To pursue its objective, International Growth and Income Fund invests primarily in stocks of larger, well-established companies domiciled outside the United States, including in developing countries. In building the portfolio, the investment professionals who manage the fund take a strict company-by-company approach rooted in rigorous fundamental research. While this approach has resulted in a portfolio with broad geographic diversification, including substantial holdings in Europe, it is important to note that the concentrations shown on this page reflect the total of numerous individual decisions on companies in a particular country or region. International Growth MSCI All Country and Income Fund World ex USA Index2 n Europe Euro zone3 % % United Kingdom Switzerland Sweden Norway .6 .6 Other Europe .5 n Asia/Pacific Japan Australia Hong Kong Taiwan China South Korea New Zealand .1 Singapore .7 India .6 Other Asia/Pacific .7 n The Americas Canada Mexico Brazil United States — Other Americas — .8 n Other South Africa Other countries — .6 Short-term securities & other assets less liabilities — Total % % 1 Percent of net assets by country as of June 30, 2011. 2 MSCI All Country World ex USA Index is weighted by market capitalization. 3 Countries using the euro as a common currency; those represented in the fund’s portfolio or the MSCI All Country World ex USA Index are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. [End Sidebar] The value of a $10,000 investment How a $10,000 investment has fared (for the period October 1, 2008, to June 30, 2011, with dividends reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.¹ Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin pie chart] International Growth and Income Fund1,2 MSCI World ex USA Index2,3 MSCI All Country World ex USA Index2,3 10/1/2008 $ $ $ 10/31/2008 11/30/2008 12/31/2008 1/31/2009 2/28/2009 3/31/2009 4/30/2009 5/31/2009 6/30/2009 7/31/2009 8/31/2009 9/30/2009 10/31/2009 11/30/2009 12/31/2009 1/31/2010 2/28/2010 3/31/2010 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 [end pie chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2All results are calculated with dividends and capital gains reinvested. 3The indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 4For the period October 1, 2008 (when the fund began operations), through October 31, 2008. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended June 30, 2011)* Lifetime 1 year 5 years (since October 1, 2008) Class A shares % — % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008. In addition, the investment adviser reimbursed other fees and expenses during some of the periods shown in this report. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 27 and 28 for details. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended June 30, 2011: 1 year 5 years Life of class Class B shares1 — first sold 10/1/08 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % — % Not reflecting CDSC — Class C shares — first sold 10/1/08 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase — Not reflecting CDSC — Class F-1 shares2 — first sold 10/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class F-2 shares2 — first sold 10/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares3 — first sold 10/1/08 Reflecting 5.75% maximum sales charge — Not reflecting maximum sales charge — Class 529-B shares1,3 — first sold 10/1/08 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase — Not reflecting CDSC — Class 529-C shares3 — first sold 10/1/08 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase — Not reflecting CDSC — Class 529-E shares2,3 — first sold 10/1/08 — Class 529-F-1 shares2,3 — first sold 10/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — 1These shares are not available for purchase. 2These shares are sold without any initial or contingent deferred sales charge. 3Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008. In addition, the investment adviser reimbursed other fees and expenses during some of the periods shown in this report. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 27 and 28 for details. For information regarding the differences among the various share classes, refer to the fund’s prospectus. [photo of a map] How fundamental research leads us to investment opportunity [close-up photo of yellow highway lines] The portfolio counselors and analysts who manage International Growth and Income Fund are free to pursue opportunity in markets anywhere in the world outside the United States. Guided by the fund’s dual objectives of long-term capital appreciation and income, these professionals generally seek out companies they believe represent above-average growth potential and also have above-average dividend yields. Very often, these are well-established companies domiciled in developed markets whose longer term prospects have not been fully recognized by the marketplace. However, the fund’s broad mandate — together with its international scope and the diverse viewpoints and backgrounds of its investment professionals — accommodates investment in a wide range of companies. This can include companies traditionally regarded as either growth or value investments based on valuation metrics, as well as companies representing turnaround stories. The common denominator among them is the means by which they were selected for the fund’s portfolio — through intensive, bottom-up fundamental research. International Growth and Income Fund’s investment professionals, who select companies they believe can reward shareholders, carefully analyze financial data, look closely at product offerings, talk with a company’s managers and meet with its customers, suppliers and competitors. To provide a sense of the varied mix of investment opportunities this extensive research effort uncovers, in the following pages we’ll take a close look at some of the fund’s holdings. We’ll also hear from the investment analysts who cover these companies and industries. These professionals play a vital role in helping the fund’s portfolio counselors identify investment opportunities that can add value for long-term investors. “One of the great strengths of Capital Research and Management Company is our global research effort,” says Steven Watson, fund vice chairman and a portfolio counselor. “Our analysts are very often perceived as being the professionals with the deepest and broadest knowledge of the companies and the industries they cover.” [Begin Photo Caption] [photo of Patrice Collette] Patrice Collette [End Photo Caption] [close-up photo of a microscope] Out of favor, under the microscope When a sector falls out of favor, very often the share values of both strong and weak companies plummet together. This can represent a compelling opportunity for those who are able to identify companies with the competitive advantages necessary to prosper when conditions improve. That’s where fundamental research comes in. Patrice Collette, an investment analyst based in Geneva, has been covering European insurance companies for a number of years before the recent global financial crisis. Among the companies he had been looking at closely was London-based Prudential, the fund’s 10th-largest holding. During the depths of the financial crisis in late 2008 and 2009, when investors grew nervous about the European financial sector’s exposure to bad real estate loans and sovereign debt risk, Prudential’s shares plummeted along with those of many troubled European banks. Patrice had carefully scrutinized the company’s financial statements and felt that the company was in a much stronger position than its stock price had indicated. “Prudential had done a good job of managing risk within its U.S. operations, and its businesses in the United Kingdom and Asia were doing very well,” says Patrice. “I also looked closely at its free cash flow generation and concluded that it was strong enough to support its dividend commitment to investors and finance growth in its Asia operations.” In fact, Prudential’s Asian business — which serves more than 15 million customers in 13 markets, including India, Indonesia, Hong Kong and Malaysia—is now the company’s largest, and represents potential for further growth. “I was particularly impressed with its headquarters in Indonesia,” said Patrice, who has spent a great deal of time on the road visiting Prudential’s operations in Jakarta, Hong Kong and Singapore, as well as in London and the United States. “It has a state-of-the-art call center, with fingerprint recognition software for employees. We watched agents being trained and it was very impressive. The Asian business is working very hard to ensure the exchange of best practices across the various countries where it operates.” [Begin Photo Caption] [photo of Dawid Justus] Dawid Justus [End Photo Caption] [close-up photo of a compass] Growth markets in the developing world When you hear about rising global living standards, the first place that might come to mind is China, whose citizens have been gaining purchasing power on a remarkable scale. But there is a similarly remarkable story taking place in Africa, whose middle class now stands at 313 million people, according to the African Development Bank, a number that rivals both China and India. As people move up the economic ladder, very often one of the first things they upgrade is their diet. Which brings us to the South Africa food retailer Shoprite Holdings, a holding of the fund. Founded in the 1970s by two individuals who bought a couple of supermarkets in Cape Town, the company recently has grown to become the largest food retailer in Africa. Dawid Justus, an investment analyst with 12 years of experience who follows South African companies, has done a great deal of research on African consumption trends. “There has been strong growth in consumer expenditures in South Africa — as well as in the rest of Africa — but I think it is still at a relatively early stage and could continue for another decade or two,” notes Dawid, who is a native of South Africa and has been familiar with Shoprite’s stores for years. Certainly, there is more to making an investment decision than simply identifying a growing market. You also have to identify the companies that possess competitive advantages that can help them capitalize on opportunity. Dawid has visited Shoprite’s operations in South Africa, but he has also traveled to Nigeria and Zambia to see its operations there. In addition to speaking with company management, he has met with Shoprite’s customers, competitors and suppliers to paint a more detailed investment picture. “One of its suppliers has often spoken about how sophisticated and professional Shoprite is compared to its competitors,” says Dawid. “Also, Shoprite executes very well. It has had higher margins and higher marginal return on capital than its competitors, and I think it can continue to be the winner in food retail in these markets.” Another logistical advantage: Shoprite has a significant lead in terms of infrastructure in a number of African markets outside of South Africa. “It already has operational subsidiaries in 15 other African countries, so it is well ahead of its competitors,” according to Dawid. Gauging a commitment to dividends International Growth and Income Fund is focused on providing shareholders with regular quarterly income. To do so, the fund’s managers often look for opportunities to invest in companies that have demonstrated a commitment to rewarding shareholders through the payment of dividends. Take, for example, Canada’s banking sector — essentially comprising five large banks, none of which has cut its dividend in decades. “Dividends are very high on their priority list,” according to Dimitrije Mitrinovic, a New York-based analyst who covers Canadian companies. “So when I analyze these banks, I always try to calibrate their ability and willingness to continue with this track record — and their plans to grow their dividends.” Another important issue to consider when investing in banks is the regulatory environment. As a group, Canada’s banks got through the global financial crisis in reasonably sound shape compared with many banks in the United States and Europe. Dimitrije attributes this in part to the strength of Canada’s regulatory regime. In an effort to better understand this environment, he spent time in Ottawa meeting with Canada’s top banking regulator and two of her lieutenants. [Begin Photo Caption] [photo of Dimitrije Mitrinovic] Dimitrije Mitrinovic [End Photo Caption] Investing in banks always starts with a careful financial analysis. Dimitrije looked closely at historical trends and future prospects for loan growth, interest margins, loan losses and expense ratios. The composition of assets, sources of funding and capital position are next on his checklist. “All of these elements are essential to making an investment decision,” says Dimitrije. “But because banks are such leveraged institutions, management is also very important. You need to have confidence not only in senior management, but also divisional managers.” To build an investment picture for each of the Canadian banks, Dimitrije organized a research trip that included over 20 meetings with divisional managers at the various banks in the space of three days. Dimitrije relied on these meetings to help evaluate the relative strengths of the banks in three key areas he believes are critical to long-term success: how good they are at gathering deposits, allocating capital, and making loans and managing risk. Bank of Nova Scotia, the fund’s eighth-largest holding, scored well in a number of these areas. To test his conclusions, Dimitrije also spent a day conducting field research in Vancouver, a real estate market that has had boom and bust cycles. He spent half the day with a real estate broker looking at condominiums for sale to get a sense of market conditions. For the remainder of the day, he met with loan officers in bank branches to inquire about the lending terms. “When I compared the terms, it was interesting that they were consistent with my impressions of the credit cultures at the banks. That is, those who I thought were better risk managers had more stringent lending requirements,” he said. Seeing potential value in a misunderstood business Andre Meade has been following National Grid — a fully regulated operator of gas and electricity transmission systems in both the United Kingdom and the United States — since 2005 in his role as a utilities analyst for Capital Research and Management Company. For a number of years, U.K.-based National Grid had been taking excess cash from its U.K. business and acquiring regulated utilities primarily in the northeastern United States. The U.S. businesses had been struggling because National Grid had agreed to long-term rate freezes when it acquired these assets. As costs rose over the course of these rate agreements, the company’s returns suffered. [photo ofa gravel road splitting in two directions - fields in the background] [Begin Photo Caption] [photo of Andre Meade] Andre Meade [End Photo Caption] Adding to its troubles, about 18 months ago the company was in need of cash to help finance upgrades to its transmission network in the United Kingdom. “All of a sudden, instead of having excess cash to fund its U.S. business, the company had a cash need to reinforce its U.K. network,” recalls Andre. So when the company filed a rights issue to raise additional equity, investors were taken by surprise and grew concerned that the company’s U.S. businesses might be permanently impaired. National Grid’s shares subsequently sold off sharply. Andre, a former regulator with the New Jersey Utility Commission who had followed U.S. utilities for a number of years before picking up coverage of European utilities, saw an opportunity. “I’m very familiar with the U.S. regulatory system, and I know that if a utility’s returns are suffering, as long as its costs are justifiable and reasonable the regulators will ultimately allow it to raise rates to earn a reasonable return.” Also, it was just a matter of time before many of the rate agreements would expire. Since that time, National Grid, the fund’s fourth-largest holding, has filed and received rate increases at a number of its struggling U.S. utilities. “People were concerned the business was broken, but it was just a temporary setback,” says Andre. Andre also looked very closely at National Grid’s balance sheet to determine whether its dividend was sustainable. At the time, the company’s dividend was approaching 7%, which often indicates that the marketplace expects it to be cut. Andre scrutinized the company’s operating cash flow, its capital requirements and the dividend. With a regulated business, there is not a lot of fluctuation in the earnings, so the analysis often comes down to examining a company’s asset base. “Asset-rich companies generally can raise money very quickly, so I concluded that the dividend was sustainable.” Built-in flexibility As you can see, International Growth and Income Fund’s portfolio includes a wide range of companies that have the potential to add value for investors in a variety of ways. While the investment professionals who manage the fund are always looking for investment opportunities that can help meet both of the fund’s objectives, they do not limit their search to such companies. “One of the great strengths of this fund is its flexibility,” says Carl Kawaja, president of the fund and a portfolio counselor. “You might find one company whose dividend yield is its most appealing characteristic. And then you might find one that you think has excellent growth potential, but might not have a very large dividend yield. Others may stand somewhere in the middle. Hopefully, when we blend these investments together, we can provide investors with the growth of capital and income they need to reach their goals.” n [photo of two people looking at a map] Summary investment portfolio June 30, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 16.88 % Consumer staples Industrials Energy Materials Other industries Other securities Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 25.7 % United Kingdom Japan Australia Canada Switzerland Hong Kong Taiwan China Mexico Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. Percent Value of net Common stocks- 89.58% Shares ) assets Financials- 16.88% Bank of Nova Scotia This major bank provides financial services to Canadian and international clients. Prudential PLC (1) Major life insurance and pension provider with operations in the U.S., U.K. and Asia-Pacific region. AXA SA (1) One of the world's largest insurance and financial services companies. Industrial and Commercial Bank of China Ltd., Class H (1) A state-owned commercial bank in China and one of the world's largest banks. Toronto-Dominion Bank One of the largest banks in Canada and the U.S. Agricultural Bank of China, Class H (1) One of the largest banks in China. ING Groep NV, depository receipts (1)(2) A global financial group offering insurance and banking services to retail and commercial customers. Sumitomo Mitsui Financial Group, Inc. (1) Its companies offer retail, corporate and investment banking and other financial services. QBE Insurance Group Ltd. (1) An international insurance and reinsurance group. Sampo Oyj, Class A (1) Offers insurance services both in Finland and abroad. HSBC Holdings PLC (Hong Kong) (1) HSBC Holdings PLC (United Kingdom) (1) One of the world's largest international banking and financial services organizations. Société Générale (1) Has retail, corporate and investment banking operations around the world, with particular strength in Europe. Other securities Consumer staples- 11.08% British American Tobacco PLC (1) The world's second-largest tobacco company. Unilever NV, depository receipts (1) A global consumer goods company. Its products include Breyers ice cream, Dove soap and Lipton teas. Tesco PLC (1) Major international retailer based in the United Kingdom. Shoprite Holdings Ltd. (1) Major food retailer in Africa. Kimberly-Clark de México, SAB de CV, Class A Mexico's largest producer of consumer and office paper products. Other securities Industrials- 10.47% Schneider Electric SA (1) An international supplier of industrial electrical equipment and industrial automation equipment. Siemens AG (1) A major worldwide producer of electrical and electronic equipment used in industrial and professional applications. Geberit AG (1) A leading European plumbing systems manufacturer. Vallourec SA (1) France-based supplier of hot-rolled seamless steel tubes for industrial applications. Capita Group PLC (1) Major outsourcing company based in the U.K. Marubeni Corp. (1) Japan-based trading company. Other securities Energy- 8.31% Royal Dutch Shell PLC, Class B (1) A global group of energy and oil companies. TOTAL SA (1) One of the world's leading integrated oil and gas companies. Crescent Point Energy Corp. Canada-based oil and gas producer. TransCanada Corp. Major provider of natural gas and power generation for Canada and the U.S. Other securities Materials- 8.12% L'Air Liquide SA, non-registered shares (1) Global supplier of industrial gases. Orica Ltd. (1) Manufactures and distributes commercial explosives, fertilizers, chemicals and consumer products. Fletcher Building Ltd. (1) New Zealand-based manufacturer and distributor of building materials. K+S AG (1) Germany-based supplier of fertilizer, plant care and salt products. Amcor Ltd. (1) One of the world's leading packaging companies. Other securities Telecommunication services- 8.09% Portugal Telecom, SGPS, SA (1) The principal telecommunications provider in Portugal, with a controlling interest in Telesp Celular of Brazil. Telstra Corp. Ltd. (1) Australia's principal telecommunications company; also provides global telecom service abroad, and has cable TV interests. KT Corp. (1) KT Corp. (ADR) South Korea's leading phone company. Its current focus is on Internet and wireless services. América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Latin America's largest cellular communications provider. Taiwan Mobile Co., Ltd. (1) A leading Taiwanese cellular phone company. Other securities Utilities- 7.51% National Grid PLC (1) Operates electricity networks in the U.K. and U.S. Power Assets Holdings Ltd. (1) Hong-Kong-based electric utility and natural gas and coal power company. GDF SUEZ (1) Major natural gas and electricity company based in France. Snam Rete Gas SpA (1) Italy-based distributor of natural gas. Other securities Consumer discretionary- 6.51% Virgin Media Inc. United Kingdom-based provider of television, Internet, mobile phone and fixed-line telephone services. H & M Hennes & Mauritz AB, Class B (1) One of Europe's largest specialty fashion retailers. Daimler AG (1) One of the world's largest automakers and heavy truck manufacturers. Toyota Motor Corp. (1) One of the world's largest automotive manufacturers. Other securities Information technology- 5.73% Taiwan Semiconductor Manufacturing Co. Ltd. (1) One of the world's largest semiconductor manufacturers. Nintendo Co., Ltd. (1) Makes video game machines and software. Canon, Inc. (1) One of the world's premier manufacturers of cameras, copiers, printers and optical equipment. Other securities Health care- 4.35% Novartis AG (1) One of the world's largest pharmaceutical companies. Other securities Miscellaneous-2.53% Other common stocks in initial period of acquisition Total common stocks (cost: $3,701,887,000) Percent Value of net Preferred securities- 0.34% ) assets Financials - 0.34% Other securities Total preferred securities (cost: $14,099,000) Percent Value of net Convertible securities- 0.13% ) assets Materials - 0.13% Other securities Total convertible securities (cost: $12,445,000) Principal Percent amount Value of net Bonds & notes- 0.85% ) ) assets Consumer staples- 0.33% British American Tobacco International Finance PLC 8.125%-9.50% 2013-2018 (3) $ Financials- 0.28% Société Générale 6.999% (undated) (4) € Other securities Other - 0.24% Other securities Total bonds & notes (cost: $34,440,000) Principal Percent amount Value of net Short-term securities- 7.98% ) ) assets Fannie Mae 0.11%-0.14% due 10/26/2011-1/17/2012 $ Old Line Funding, LLC 0.17%-0.20% due 7/20-8/22/2011 (3) Novartis Securities Investment Ltd. 0.18%-0.21% due 7/14-11/14/2011 (3) Société Générale North America, Inc. 0.03% due 7/1/2011 Other securities Total short-term securities (cost: $409,142,000) Total investment securities (cost: $4,172,013,000) Other assets less liabilities Net assets $ % As permitted by U.S. Securities and Exchange Commission regulations, "Miscellaneous" securities include holdings in their first year of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $3,990,892,000, which represented 77.83% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Security did not produce income during the last 12 months. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $224,412,000, which represented 4.38% of the net assets of the fund. (4) Coupon rate may change periodically. The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. Key to abbreviation and symbol ADR American Depositary Receipts € Euros See Notes to Financial Statements Financial statements Statement of assets and liabilities at June 30, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $4,172,013) $ Cash denominated in currencies other than U.S. dollars (cost: $1,804) Cash Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Non-U.S. taxes Other Net assets at June 30, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets at June 30, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (157,872 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 56 Class 529-C Class 529-E 71 Class 529-F-1 79 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended June 30, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $20,102) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal Custodian Other Total fees and expenses before reimbursement Less reimbursement of fees and expenses 13 Total fees and expenses after reimbursement Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments Currency transactions Net unrealized appreciation on: Investments (net of non-U.S. taxes of $1,001) Currency translations Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended June 30 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation (depreciation) on investments and currency translations ) Net increase in net assets resulting from operations Dividends and distributions paid to shareholders from net investment income: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid to shareholders ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $6,326 and $7,530, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization International Growth and Income Fund (the “fund”) is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones,from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of June 30, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
